Contrary to the petitioner’s contention, the misbehavior report, the hearing testimony, and the documentation presented at the hearing constituted substantial evidence of his guilt (see Matter of Mills v Fischer, 85 AD3d 1033, 1033 [2011]; Matter of Anekwe v Ercole, 74 AD3d 1335 [2010]; Matter of Lozada v Selsky, 306 AD2d 413 [2003]).
*729The hearing officer properly, in effect, denied the petitioner’s request to submit sections of a law library handbook into evidence at the hearing (see Matter of Lopez v Healy, 39 AD3d 978, 978-979 [2007]).
Contrary to the petitioner’s contention, the misbehavior report contained the necessary specificity to apprise him of the charges against him so as to enable him to prepare an adequate defense (see Matter of Mills v Fischer, 85 AD3d at 1033; Matter of Anekwe v Ercole, 74 AD3d 1335 [2010]).
The petitioner’s remaining contentions are either not properly before this Court or without merit. Rivera, J.R, Florio, Leventhal and Roman, JJ., concur.